DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn

The rejection of Claims 1, 2-4, and 19 under 35 U.S.C. 112(a) is withdrawn in view of applicants’ arguments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A composition comprising: a plurality of amphiphiles comprising: a hydrophilic therapeutic peptide that inhibits or disrupts a scaffold network of POSH by targeting an SH3 domain of POSH selected from the group consisting of POSH SH3.1, POSH SH3.2, POSH SH3.3, and POSH SH3.4; and a hydrophobic moiety; and a medium in which at least a portion of the hydrophobic moieties of the amphiphiles is insoluble, such that at least a portion of the plurality of said amphiphiles are arranged as micelles in the medium is novel and non-obvious.

The closest prior art is US Patent No. 8828928, hereinafter, (the ‘928 patent).
The ‘928 patent teaches an amphiphilic peptide comprising one or more embodiments of the amphiphilic peptide (column 1, line 66-67). The ‘928 patent further teaches the amphiphilic peptide comprising a hydrophobic peptidyl segment and a hydrophilic peptide 
The ‘928 patent does not teach the hydrophilic peptide that binds to POSH and inhibits or disrupts the POSH SH3 domain scaffold network and it does not teach the hydrophobic moiety comprising a lipid and does not teach that a medium in which at least a portion of the hydrophobic moiety of the amphiphile are arranged as micelles in the medium.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11, 13-15, 19, 21-22, and 24-25 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/             Examiner, Art Unit 1654                                                                                                                                                                                           
/ARADHANA SASAN/Primary Examiner, Art Unit 1615